DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (claims 6-11) in the reply filed on April 4, 2022 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 4, 2022.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to: www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10596221. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompass the subject matter of the claim limitations of the prior patent.
The instant claim 6 of the present application is anticipated by claim 1 of the prior patent because instant claim 6 of the present application is generic to the species claimed in the conflicting patent, i.e., the entire scope of the reference claim falls within the scope of the examined claim. See MPEP § 804.
The instant claim 7 of the present application is anticipated by claim 1 of the prior patent because the mass value presented in claim 7 of the present application falls within the range of mass% presented in claim 1 of the prior patent. 
The instant claim 8 of the present application is obvious over claim 1 of the prior patent because the mass% of the amorphous oxidized glutathione in claim 7 of the present application overlaps with the range of mass% presented in claim 1 of the prior patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneka Corp et al. (WO2016129512, see IDS 09/30/2020, with reference to the provided machine translation, hereinafter referred to as Kaneka).
Regarding claim 6, Kaneka teaches a solid composition (Para [0023], solid sustained-release fertilizer) comprising:
an amorphous oxidized glutathione (Para [0019], free form oxidized glutathione); and
a water-soluble cellulose derivative (Para [0026], thickeners/binders include carboxymethylcellulose, methylcellulose, hydroxypropyl cellulose, salts of carboxymethyl cellulose (e.g., sodium carboxymethyl cellulose)).
Regarding claim 9, Kaneka teaches drying a solution comprising an oxidized glutathione and the water-soluble cellulose derivative dissolved in an aqueous solvent (Para [0054]-[0057], particles dried using a fluidized dryer).
Regarding claim 10, Kaneka teaches wherein said drying comprises drying the solution by spray drying, freeze drying, or drum drying (Para [0057], particles dried using a fluidized dryer).

Claim(s) 6, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mouri et al. (US20140194371A1, see IDS 09/30/2020, hereinafter referred to as Mouri).
Regarding claim 6, Mouri teaches a solid amorphous oxidized glutathione (Para [0064], solid amorphous oxidized glutathione); and
a water soluble cellulose derivative (Para [0065]-[0069], binder that includes methyl cellulose, carboxymethyl cellulose, and a disintegrator that further includes sodium carboxymethyl cellulose).
Regarding claim 8, Mouri teaches 20 mass% or more of the amorphous oxidized glutathione based on a total amount of the solid composition (Para [0058], oxidized glutathione 80 mass% or higher).
Regarding claim 11, Mouri teaches 70 mass% or more, in total, of the amorphous oxidized glutathione and the water-soluble cellulose derivative based on a total amount of the solid composition (Para [0058], oxidized glutathione 80 mass% or higher; Para [0065]-[0069] oxidized glutathione may contain a binder (I.e., water-soluble cellulose)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneka as applied to claim 1 above.
Regarding claim 7, Kaneka discloses a sustained-release fertilizer containing oxidized glutathione (Title). Kaneka does not expressly disclose parts by mass of the water-soluble cellulose per 100 parts by mass of the amorphous oxidized glutathione. However, Kaneka discloses a thickener/binder – carboxymethylcellulose from 0.1mass% to 10mass%, and oxidized glutathione from 0.005mass% to 5mass% (Para [0036]). Further, based upon the mass% of the cellulose and mass% of oxidized glutathione as disclosed by Kaneka, the equivalent parts of cellulose per 100 parts of oxidized glutathione for the range of endpoints of cellulose from 0.1mass% to 10mass% and oxidized glutathione from 0.005mass% to 5mass% can be calculated, see calculations below:
                
                    
                        
                            
                                
                                    0.1
                                    m
                                    a
                                    s
                                    s
                                    %
                                     
                                    c
                                    e
                                    l
                                    l
                                    u
                                    l
                                    o
                                    s
                                    e
                                
                                
                                    .
                                    005
                                    m
                                    a
                                    s
                                    s
                                    %
                                     
                                    o
                                    x
                                    i
                                    d
                                    i
                                    z
                                    e
                                    d
                                     
                                    g
                                    l
                                    u
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                    e
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    20000
                                
                                
                                    20000
                                
                            
                        
                    
                    =
                    
                        
                            2,000
                             
                            p
                            a
                            r
                            t
                            s
                             
                            c
                            e
                            l
                            l
                            u
                            l
                            o
                            s
                            e
                        
                        
                            100
                             
                            p
                            a
                            r
                            t
                            s
                             
                            o
                            x
                            i
                            d
                            i
                            z
                            e
                            d
                             
                            g
                            l
                            u
                            t
                            a
                            t
                            h
                            i
                            o
                            n
                            e
                        
                    
                
            
                
                    
                        
                            
                                
                                    10
                                    m
                                    a
                                    s
                                    s
                                    %
                                     
                                    c
                                    e
                                    l
                                    l
                                    u
                                    l
                                    o
                                    s
                                    e
                                
                                
                                    .
                                    005
                                    m
                                    a
                                    s
                                    s
                                    %
                                     
                                    o
                                    x
                                    i
                                    d
                                    i
                                    z
                                    e
                                    d
                                     
                                    g
                                    l
                                    u
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                    e
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    20000
                                
                                
                                    20000
                                
                            
                        
                    
                    =
                    
                        
                            200,000
                             
                            p
                            a
                            r
                            t
                            s
                             
                            c
                            e
                            l
                            l
                            u
                            l
                            o
                            s
                            e
                        
                        
                            100
                             
                            p
                            a
                            r
                            t
                            s
                             
                            o
                            x
                            i
                            d
                            i
                            z
                            e
                            d
                             
                            g
                            l
                            u
                            t
                            a
                            t
                            h
                            i
                            o
                            n
                            e
                        
                    
                
            
                
                    
                        
                            
                                
                                    0.1
                                    m
                                    a
                                    s
                                    s
                                    %
                                     
                                    c
                                    e
                                    l
                                    l
                                    u
                                    l
                                    o
                                    s
                                    e
                                
                                
                                    5
                                    m
                                    a
                                    s
                                    s
                                    %
                                     
                                    o
                                    x
                                    i
                                    d
                                    i
                                    z
                                    e
                                    d
                                     
                                    g
                                    l
                                    u
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                    e
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    20
                                
                                
                                    20
                                
                            
                        
                    
                    =
                    
                        
                            2
                             
                            p
                            a
                            r
                            t
                            s
                             
                            c
                            e
                            l
                            l
                            u
                            l
                            o
                            s
                            e
                        
                        
                            100
                             
                            p
                            a
                            r
                            t
                            s
                             
                            o
                            x
                            i
                            d
                            i
                            z
                            e
                            d
                             
                            g
                            l
                            u
                            t
                            a
                            t
                            h
                            i
                            o
                            n
                            e
                        
                    
                
            
                
                    
                        
                            
                                
                                    10
                                    m
                                    a
                                    s
                                    s
                                    %
                                     
                                    c
                                    e
                                    l
                                    l
                                    u
                                    l
                                    o
                                    s
                                    e
                                
                                
                                    5
                                    m
                                    a
                                    s
                                    s
                                    %
                                     
                                    o
                                    x
                                    i
                                    d
                                    i
                                    z
                                    e
                                    d
                                     
                                    g
                                    l
                                    u
                                    t
                                    a
                                    t
                                    i
                                    o
                                    n
                                    e
                                
                            
                        
                    
                    ×
                    
                        
                            
                                
                                    20
                                
                                
                                    20
                                
                            
                        
                    
                    =
                    
                        
                            200
                             
                            p
                            a
                            r
                            t
                            s
                             
                            c
                            e
                            l
                            l
                            u
                            l
                            o
                            s
                            e
                        
                        
                            100
                             
                            p
                            a
                            r
                            t
                            s
                             
                            o
                            x
                            i
                            d
                            i
                            z
                            e
                            d
                             
                            g
                            l
                            u
                            t
                            a
                            t
                            h
                            i
                            o
                            n
                            e
                        
                    
                
            
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present application to include a solid composition that includes 2 to 200,000 parts per cellulose per 100 parts of oxidized glutathione (Para [0036], thickener/binder – carboxymethylcellulose from 0.1mass% to 10mass%, and oxidized glutathione from 0.005mass% to 5mass%). A prima facie case of obviousness exists where the claimed ranges “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ (CCPA 1976). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L CARLON whose telephone number is (571)272-4421. The examiner can normally be reached 730-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS L CARLON/Examiner, Art Unit 1731                                                                                                                                                                                                        
/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731